Citation Nr: 0640180	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-07 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from July 1969 to May 1974.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.  The 
veteran testified before the undersigned at a Travel Board 
hearing conducted at the RO in July 2006.  The case is now 
before the Board for appellate consideration.


FINDINGS OF FACT

The veteran's hypertension is not caused by his service-
connected diabetes mellitus, nor has the diabetes mellitus 
caused any increase in the severity of his hypertension.


CONCLUSION OF LAW

The veteran's hypertension is not proximately due to or the 
result of the veteran's service-connected diabetes mellitus, 
nor has it been aggravated by the service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.310(a), 3.310(b) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In a March 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  The 
veteran was informed of the evidence that was needed to 
substantiate his claim, as well as what information and 
evidence VA would obtain on his behalf and what information 
and evidence he could submit.  He was told to submit any 
evidence relevant to the claim.  This information was 
augmented by an attachment to an SSOC sent to the veteran in 
March 2006, following the issuance of a decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter 
advising the veteran of his scheduled Travel Board hearing 
included further notice of the provisons of the Dingess 
precedent.

The Board finds that the content of the VCAA notices provided 
to the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable laws and regulations

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303(a) (2006).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The veteran has asserted that his hypertension is 
etiologically related to his diagnosed diabetes mellitus.  He 
stated that he had been told that his diabetes had caused his 
coronary artery disease (which is service-connected as 
secondary to the diabetes) and that his coronary artery 
disease had then led to the development of hypertension.  
Therefore, he believes that service connection should be 
awarded.

The relevant evidence of record indicates that the veteran 
was diagnosed with diabetes mellitus and hypertension at 
approximately the same time (an August 1999 note suggested 
diagnosis sometime in 1996).  He had presented with symptoms 
of diabetes, and hypertension was also found.  From 1999 to 
2004, he has received continuing private treatment for his 
hypertension.

The veteran was afforded a VA examination in August 2004.  
His blood pressure readings were 145/90, 150/90, and 148/92.  
Hypertension was diagnosed.  The examiner stated, "It is the 
opinion of this medical examiner that this patient does not 
suffer from hypertension related to his diabetes.  This 
patient suffers from essential hypertension."

VA treatment records developed between September 2004 and 
January 2006 show treatment for hypertension.  They contain 
no opinion that the veteran's diabetes had either caused or 
aggravated his hypertension.

VA re-examined the veteran in March 2006.  His blood pressure 
readings were as follows:  157/78, 157/63, and 157/69.  He 
was diagnosed with poorly controlled hypertension.  The 
examiner stated that 

It is my opinion that the hypertension is not 
aggravated by the diabetes as hypertension was 
diagnosed first and his hypertension at this point 
does not appear to be extreme.  His diabetes also 
appears to be under well control with a hemoglobin 
A1C of 5.5 dated 3/7/06, therefore, it is unlikely 
that the diabetes is agravating [sic] the 
hypertension today.

The veteran testified in July 2006 before the undersigned 
Veterans Law Judge that he had been told by his physician 
that his diabetes had caused his coronary artery disease, 
which had then caused his hypertension.  However, he said he 
was unable to get that opinion in writing.  The undersigned 
held the record open after the hearing to afford the veteran 
an opportunity to obtain documentation of his contention.  He 
submitted a statement in August 2006 to the effect that the 
physician had declined to provide such a statement.

After a careful review of the evidence of record, the Board 
finds that service connection for hypertension has not been 
established.  The VA examinations conducted in August 2004 
and March 2006 leave no doubt that the veteran's hypertension 
was neither caused by, nor aggravated by, the service-
connected diabetes mellitus.  As a consequence, service 
connection on a secondary basis for hypertension cannot be 
awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension as secondary to the service-
connected diabetes mellitus.


ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus, is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


